TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00634-CV


Ford Motor Company, Appellant


v.


Tiburcio Ledesma, Jr., Appellee





FROM THE DISTRICT COURT OF BASTROP COUNTY, 335TH JUDICIAL DISTRICT
NO. 23,425, HONORABLE TERRY L. FLENNIKEN, JUDGE PRESIDING


C O N C U R R I N G   O P I N I O N

	I join in the judgment.  In light of the Texas Supreme Court's recent guidance on the
admissibility of expert testimony, Volkswagen of Am., Inc. v. Ramirez, No. 02-0557, 2004 Tex.
LEXIS 1429 (Tex. Dec. 31, 2004), I have reservations regarding the district court's admission of
some of the expert testimony Ford challenges.  See also Gammill v. Jack Williams Chevrolet, Inc.,
972 S.W.2d 713, 727 (Tex. 1998); E.I. du Pont de Nemours & Co. v. Robinson, 923 S.W.2d 549,
557 (Tex. 1995). However, even under Volkswagen, I agree with the majority that the district court
did not abuse its discretion in permitting Ledesma's expert Geert Aerts to testify regarding his theory
that uneven u-bolt leg lengths eventually caused Ledesma's truck axle and driveshaft to separate,
causing the accident.  
	Based on this and other admissible evidence in the record, I would conclude that any
error in admitting other expert testimony was harmless and affirm the judgment.


  
					Bob Pemberton, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Filed:   May 5, 2005